IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-18-00310-CV

                           IN RE AMOS JACKSON, SR.


                                 Original Proceeding


                                        ORDER

       Relator’s Petition for Writ of Mandamus was filed on October 9, 2018. The

mandamus was not served as required by the Texas Rules of Appellate Procedure. See

TEX. R. APP. P. 9.5; 52.2. The Court uses Rule 2 to dispense with this requirement and

provides a copy of the petition to the respondent and the real party in interest. Id. 2.

       The Court requests a response from the respondent and real party in interest. See

TEX. R. APP. P. 52.8(b). Any response shall be filed with the Clerk of this Court no later

than 21 days from the date of this Order.

                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed October 17, 2018